Kapper, J.
(dissenting). The record shows that at the time of the making of the order appealed from defendant was in jail. The application sought, in effect, to put him in jail when he was already there. It is not mandatory to imprison for debt. As the ease stood, the Special Term was required to exercise a discretion whether to continue imprisonment after the termination of the period of then existing incarceration or to await the defendant’s liberation and upon a renewed application make a disposition according to justice. I am of opinion that a sound discretion was exercised by the learned Special Term, and that the order should be affirmed. Settle order on notice.